Citation Nr: 0940225	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  03-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative disease of the low back prior to October 18, 
2008. 

2.  Entitlement to an evaluation greater than 20 percent for 
degenerative disease of the low back beginning April 10, 
2008.

3.  Entitlement to service connection for a left thumb 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
November 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The claim is now within the jurisdiction of 
the Newark, New Jersey RO.

In a hearing before the Board in May 2006, the Veteran 
testified that his primary issues were his feet, his neck, 
and his back.  In a May 2007 statement, the Veteran stated 
his initial complaint was concerning his bilateral flat feet 
and knee problems.  In addition, he testified that he had 
been on limited duty with the U.S. Postal Service but had 
returned to full duty but was continuing to have trouble 
fulfilling the duties of his job due to his service-connected 
disabilities.  Of record is a statement from the National 
Association of Letter Carriers reflecting that the Veteran's 
service-connected disabilities have made it difficult for the 
Veteran to perform the full functions of his assignment as a 
letter carrier, and that it was to the Veteran's advantage to 
pursue a different career.  Accordingly, claims for 
entitlement to service connection for a neck disability, for 
increased evaluations for bilateral pes planus and bilateral 
knee disabilities, and for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability have 
been raised and referred to the RO for appropriate 
disposition.  

The issue of an evaluation in excess of 20 percent beginning 
April 10, 2008 for degenerative disease of the low back is 
addressed in the Remand portion of the decision below is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 2007 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his claim 
concerning entitlement to service connection for a left thumb 
disorder.

2.  The medical evidence establishes that from November 19, 
2001 to May 27, 2002, the lower spine disability approximated 
no greater than moderate limitation of lumbar spine motion 
and clinical findings of mild disc space narrowing but absent 
findings of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, loss of lateral motion, marked 
limitation of forward bending, narrowing of irregularity of 
joint space, or abnormal mobility of forced motion; no 
findings of intervertebral disc syndrome productive more than 
moderate recurring attacks; no findings of ankylosis or 
residuals of fracture vertebrae; and no neurological 
findings.

3.  The medical evidence establishes that from May 28, 2002 
to October 31, 2005, the lower spine disability approximated 
no greater than slight limitation of lumbar spine motion and 
clinical findings of mild disc space narrowing but absent 
findings of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, loss of lateral motion, marked 
limitation of forward bending, narrowing or irregularity of 
joint space, abnormal mobility of forced motion; no findings 
of intervertebral disc syndrome productive of more than mild 
symptoms; and no neurological findings; and from September 
23, 2003, no findings of forward flexion measured at 60 
degrees or less or a combined range of 120 degrees or less, 
and no findings of muscle spasm, guarding, or localized 
tenderness resulting in abnormal gait, spinal contour; no 
findings of ankylosis or residuals of fracture vertebrae; no 
findings of intervertebral disc syndrome productive of 
incapacitating episodes with prescribed bed rest lasting two 
weeks or greater in 12 months; and no neurological findings 
that may be separately evaluated.

4.  The medical evidence demonstrates that from November 1, 
2005 to April 10, 2008, the lower spine disability 
approximated no greater than moderate limitation of lumbar 
spine motion, or forward flexion greater than 30 degrees but 
no greater than 60 degrees; clinical findings of mild disc 
space narrowing but absent findings of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, loss 
of lateral motion, marked limitation of forward bending, or 
abnormal mobility of forced motion; no findings of ankylosis 
or residuals of fracture vertebrae; findings of unconfirmed 
degenerative disc disease but not productive of more than 
moderate, recurring attacks, or of incapacitating episodes 
with prescribed bed rest lasting greater than four weeks in 
12 months; and no neurological findings that warrant separate 
evaluation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issue of service connection for a 
left thumb disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for an initial evaluation of 20 percent, but 
no greater, from November 19, 2001 to May 27, 2002 for 
degenerative disease of the low back are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (effective prior to September 23, 
2002).

3.  The criteria for an evaluation of 10 percent, but no 
greater, from May 28, 2002 to October 31, 2005 for 
degenerative disease of the low back are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292 (effective prior to September 23, 
2002 and September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (effective beginning September 26, 2003).

4.  The criteria for an evaluation of 20 percent, but no 
greater, from November 1, 2005 to April 10, 2008 for 
degenerative disease of the low back are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 23, 2002 
and September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (effective beginning September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In his October 2003 substantive appeal, the Veteran indicated 
that he wished to appeal all the issues listed on the August 
2003 statement of the case.  These issues included service 
connection for a left thumb disorder.  In a May 2007 
statement, the Veteran stated he wished to withdraw his 
appeal as to this issue.

The Veteran has withdrawn his appeal with respect to the 
issue of service connection for a left thumb disorder.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as it pertains to this 
issue, and the issue of service connection for a left thumb 
disorder is dismissed.

II.  Notice and Assistance

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to inform the appellant of the information and 
evidence not of record that (1) is necessary to substantiate 
the claim, (2) VA will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


Concerning the claim for a compensable initial evaluation for 
degenerative disease of the low back prior to October 18, 
2008, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
Veteran's claim for a higher initial evaluation was appealed 
directly from the initial rating assigned, no further action 
under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA obtained VA medical records in adjudicating the original 
claim for service connection and further assisted the Veteran 
in obtaining evidence, including conducting VA examinations.  
Following the Veteran's appeal of the initial evaluation 
assigned, and pursuant to the September 2006 remand, the RO 
obtained private treatment records, additional VA treatment 
records, the Veteran's vocational rehabilitation records, and 
accorded the Veteran additional VA examination.  In addition, 
the Veteran provided medical records from the U.S. Postal 
Service.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file; and the claimant has not contended otherwise.

Accordingly, VA has substantially complied with the notice 
and assistance requirements and the Veteran is not prejudiced 
by a decision on the claim at this time.

III.  Higher Initial Evaluation for Degenerative Disease of 
the Low Back
Prior to October 18, 2008

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2009).

Service connection for degenerative disease of the low back 
was granted in an August 2002 rating decision, and assigned a 
noncompensable, effective in November 2001.  The Veteran 
appealed the evaluation assigned.  In a June 2009 rating 
decision, the RO granted a 20 percent evaluation, effective 
on October 18, 2008.  However, as this increased rating does 
not constitute a full grant of all benefits possible, and as 
the Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for degenerative disease 
of the low back is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The noncompensable evaluation assigned the Veteran's 
degenerative disease of the low back beginning November 19, 
2001 was assigned under Diagnostic Code 5003 based clinical 
findings of degenerative arthritis at multilevels absent 
painful or limited motion of a major joint or group of minor 
joints.  Higher evaluations could be warranted for 
degenerative arthritis established by X-ray findings with 
otherwise noncompensable limited or painful motion where 
there was involving of two or more major joints or two or 
more minor joint groups (10 percent); or two or more major 
joints or two or more minor joints groups with occasional 
incapacitating exacerbations (20 percent).  Where limitation 
of motion was compensable under the diagnostic code 
appropriate to the specific joint or joints, the disability 
is rated under the appropriate code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003.  The regulations in effect at the time 
the Veteran appealed the evaluation initially assigned his 
lower back disabilities, prior to September 23, 2002, 
afforded a 10 percent evaluation under Diagnostic Code 5292, 
which contemplated limitation of motion of the lumbar spine 
that was slight in severity.  A 20 percent evaluation was 
afforded for limitation of motion that was moderate, and a 40 
percent evaluation, for limitation of motion that was severe.  
An additional 10 percent was provided for demonstrable 
deformity of a vertebral body.

Diagnostic Code 5295 contemplated lumbosacral strain and 
afforded a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation for 
lumbosacral strain characterized by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position; and a 40 percent evaluation for severe 
systems with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Compensable evaluations were also afforded for ankylosis of 
the lumbar spine at a favorable angle (40 percent) or an 
unfavorable angle (50 percent) under Diagnostic Code 5289.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  A 60 percent 
evaluation was afforded for favorable ankylosis of the entire 
spine under Diagnostic Code 5286.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2002).  A 60 percent evaluation was 
also afforded for residuals of vertebral fracture without 
cord involvement under Diagnostic Code 5285.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).

Diagnostic Code 5293, covering intervertebral disc disease, 
allowed for the assignment of a 10 percent evaluation for 
mild attacks of the condition involving symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 20 
percent evaluation was afforded for moderate, recurring 
attacks.  Id.  A 40 percent evaluation contemplated severe 
recurring attacks with intermittent relief.  Id.  A 60 
percent evaluation was afforded for pronounced, recurring 
attacks with persistent symptoms and little intermittent 
relief.  Id. 

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 symptoms of intervertebral disc syndrome 
are evaluated on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. Section 4.25 separate evaluations of chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  For the purposes of evaluations 
under that code, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  
When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated under the criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria of the most appropriate neurological 
diagnostic code or codes.  Id. at Note (2). 

Effective September 26, 2003, rating criteria for 
musculoskeletal disabilities were again revised.  38 C.F.R. 
§ 4.71a, General Rating Formula for Disease and Injuries of 
the Spine (General Rating Formula) (2009).  These revised 
criteria require that a back disability be evaluated under 
whichever method results in the higher evaluation, when all 
disabilities are combined, under 38 C.F.R. Section 4.25, and 
the spine is to be evaluated with or without symptoms such as 
pain, whether or not it radiates; stiffness; or aching in the 
area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluated is 
assigned for forward flexion of the thoracolumbar spine at 30 
degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is afforded for unfavorable 
ankylosis of the entire spine. 

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are from zero to 30 degrees each, and left 
and right lateral rotation are zero to 30 degrees each.  Id. 
at Note (2).  Range of motion measurements are rounded to the 
nearest five degrees.  Id. at Note (4).  For VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id. at 
Note (5). 

The criteria concerning intervertebral disc syndrome rated on 
the basis of incapacitating episodes remained the same but 
were reclassified as Diagnostic Code 5243.  To warrant a 10 
percent evaluation based on intervertebral disc syndrome, 
there must be medical evidence that the Veteran's 
degenerative disc disease of the lumbar spine is manifested 
by incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but les than two 
weeks during the past 12 months, of at least two weeks but 
less than four weeks warrants a 20 percent evaluation, of at 
least four weeks but less than six weeks warrants a 40 
percent, and of at least six weeks warrants a 60 percent 
evaluation.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
Veteran.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-00, 65 
Fed. Reg. 33422 (2000); see also 38 C.F.R. §3.114 (2009).

In the present case, the medical evidence supports staged 
ratings throughout the time period on appeal prior to April 
10, 2008.  Fenderson v. West, 12 Vet. App. 119 (1999).  They 
are as follows:  November 19, 2001 to May 27, 2002; May 28, 
2002 to October 31, 2005; and November 1, 2005 to April 10, 
2008.  The Board will discuss each in turn.

November 19, 2001 to May 27, 2002

During this time period, the medical evidence establishes 
that the criteria for a 20 percent evaluation, but no more, 
are met under Diagnostic Code 5292.  VA treatment records 
dated in April 2001 reflect that lumbar spine flexion, 
extension, and bilateral rotation motion was decreased by 25 
percent, with pain.  The Veteran was seen and treated for 
lower back pain, and prescribed physical therapy and home 
exercises.  It is not until the VA examination conducted in 
May 2002 that range of motion was shown to be improved.  The 
VA examination report reflects range of lumbar spine motion 
measured at 90 degrees forward flexion, 30 degrees extension, 
and 30 degrees bilateral lateral bending without pain.

A higher, 40 percent evaluation is not warranted under 
Diagnostic Code 5292, as the medical evidence does not 
support a finding of limitation of motion that is severe.  
Rather, the medical evidence shows that the Veteran's range 
of motion during this time, at its most restricted, was a 
decrease of 25 percent flexion, extension, and bilateral 
lateral, or approximately, 67 degrees flexion, 22 degrees 
extension, and 22 degrees bilateral rotation, using the 
figures most advantageous to the Veteran.  This does not 
equate to severe limitation of lumbar spine motion. 

As to higher evaluations under other diagnostic codes, the 
medical evidence does not show that the Veteran's lower back 
disability was manifested during this time period by listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or some of these findings with abnormal 
mobility on forced motion, as required under Diagnostic Code 
5295.  Clinical findings in 2001 showed disc space narrowing 
at L3-L4 and L3-L4, but describe the manifestation as mild.  
This manifestation alone, without abnormal mobility on forced 
motion, is not sufficient to warrant a higher evaluation.  

Nor does the medical evidence show that the Veteran's lower 
back disability was manifested by ankylosis, residuals of 
fractured vertebrae, or findings of intervertebral disc 
syndrome involving neurological findings appropriate to the 
site of a disease disc.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5285, 5289, 5293.  Rather, during this time 
period, VA treatment records during this period show that 
sensory and strength findings were consistently within normal 
limits.

From May 28, 2002 to October 31, 2005

During this time period, the medical evidence establishes 
that the criteria for a 10 percent evaluation, but no more, 
are met under Diagnostic Code 5292.  VA examination conducted 
in May 2002 reflects range of motion measurements a 90 
degrees forward flexion, 30 degrees extension, and bilateral 
lateral bending at 30 degrees without pain, spasm, or 
tenderness of the lumbar spine.  This equates to a 10 percent 
evaluation under the old criteria.  

A higher, 20 percent evaluation is not warranted under 
Diagnostic Code 5292, as the medical evidence does not 
support a finding of limitation of motion that is moderate.  
As above noted, range of motion measured in the May 2002 VA 
examination meet the criteria for no more than mild 
limitation of lumbar motion.  VA treatment records show 
little to no treatment during this time period, and show no 
greater limitation of motion.  Rather, it is noted that the 
Veteran was discharged from physical therapy in May 2001.  
Range of motion on November 1, 2005 is reported as full, 
albeit with pain.  This is consistent with slight limitation 
of motion.


As to higher evaluations under other diagnostic codes, the 
medical evidence does not show that the Veteran's lower back 
disability was manifested during this time period by 
lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of these findings with 
abnormal mobility on forced motion, as required under 
Diagnostic Code 5295.  Clinical findings in 2001 showed mild 
disc space narrowing in the low back, which may be assumed to 
still be the case during this time period.  As will be 
discussed below, clinical findings in 2005 and 2007 showed 
narrowing of disc spaces, also described as mild.  However, 
such findings alone without abnormal mobility on forced 
motion or loss of lateral motion, is not sufficient to 
warrant a higher evaluation.

Nor does the medical evidence show that the Veteran's lower 
back disability was manifested by ankylosis, residuals of 
fractured vertebrae, or findings of intervertebral disc 
syndrome involving neurological findings appropriate to the 
site of a disease disc.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5285, 5289, 5293.  Rather, during this time 
period, VA treatment records show minimal treatment was 
required for the low back disability.  There are no clinical 
findings or findings of neurological manifestations that 
would warrant an evaluation greater than 10 percent under old 
criteria during this time.  

Similarly, under the new criteria, the medical evidence does 
not establish that, on September 26, 2003 or subsequently, 
that forward flexion of the thoracolumbar spine was limited 
to 60 degrees or less, or that the combined range of motion 
was measured at 120 degrees or less, or that muscle spasm or 
guarding severe enough to result in abnormal gain or abnormal 
spinal contour was shown.  38 C.F.R. § 4.71a, General Rating 
Formula.  The medical evidence does not reflect that the 
Veteran exhibited associated objective neurological 
abnormalities as would require separate, compensable 
evaluations during this time.  

And, while the evidence shows that the Veteran was placed on 
light duty at work from 1992 through 2007, the medical 
evidence does not show that the Veteran experienced 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician lasting two 
weeks or greater during any 12 month period beginning 
September 23, 2002 throughout the remainder of this time 
period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

November 1, 2005 to April 10, 2008

During this time period, the medical evidence establishes 
that the criteria for a 20 percent evaluation, but no more, 
are met under Diagnostic Code 5292.  VA treatment records 
reflect that the Veteran sought treatment on October 31, 2005 
and, the next day, was found to exhibit moderate 
paravertebral spasm with increased lordotic curve.  Range of 
motion was measured as full but painful.  In October 2006, VA 
treatment records show that range of motion was again 
limited, this time the Veteran exhibited full flexion but 
very limited extension and bilateral lateral bending and 
rotation limited by pain.  This meets the criteria for a 20 
percent evaluation under both the old and the new criteria.

A higher, 40 percent evaluation is not warranted, as the 
medical evidence does not support a finding of limitation of 
motion that is severe.  Rather, the medical evidence shows 
that the Veteran's range of motion during this time, at its 
most restricted, involved full flexion but very limited 
extension and limited bilateral lateral bending and rotation.  
This simply does not equate to severe limitation of lumbar 
spine motion under the old criteria or forward flexion of the 
thoracolumbar spine to 30 degrees or less under the new 
criteria.

As to higher evaluations under other diagnostic codes under 
the old criteria, the medical evidence does not show that 
during this time the Veteran's lower back disability was 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or some of these 
findings with abnormal mobility on forced motion, as required 
under Diagnostic Code 5295.  Clinical findings show mild disc 
space narrowing at all levels in 2005 and mild narrowing at 
L5-S1 in 2007.  However, such findings alone, absent abnormal 
mobility on forced motion, are not enough to warrant a 40 
percent evaluation under the diagnostic code.

Nor does the medical evidence show that, during this time 
period, the Veteran's lower back disability was manifested by 
ankylosis, or residuals of fractured vertebrae.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5285, 5289.  VA 
treatment records show the Veteran reported pain radiating in 
to his left thigh in October 2006.  Evaluation found 
asymmetrical weakness in his hip abductors, quadriceps and 
hamstrings, but no evidence of radiculopathy.  Specifically, 
left hip abduction and extension measured 4+ of 5, whereas 
all other measurements were 5 of 5.  Sensation was found to 
be intact.  The assessment was of mechanical low back pain 
and physical therapy was recommended to improve the 
imbalances.  

A neurological consult in May 2007 evidenced normal motor 
with power at 5 of 5 throughout.  Sensory was normal to light 
touch, pin prick, position and vibration throughout.  
Coordination was normal with no dysmetria.  Reflexes were 2+ 
and symmetrical throughout.  Gait and station were observed 
to be normal and with normal tandem.  The examiner's 
impression was that the neurological examination was normal.  
Notwithstanding, the medical evidence does not demonstrate 
that the Veteran's low back disability was characterized by 
intervertebral disc syndrome productive of more than moderate 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Concerning the new criteria, the medical evidence does not 
establish that the Veteran's thoracolumbar spine was 
ankylosed, either favorably or unfavorably.  38 C.F.R. 
§ 4.71a, General Rating Formula.  Concerning any neurological 
findings, considering the Veteran's complaints of left leg 
radiculopathy and the findings in October 2006 of hip 
abduction and extension at 4+ of 5, it is observed that such 
findings were not confirmed by neurological examination in 
May 2007.  To the extent that the medical evidence does show 
slight weakness in hip abduction and extension that could be 
separately compensable, the slight deficit in strength (4+ of 
5, again not confirmed by neurological findings in May 2007), 
such manifestations are noncompensable under the appropriate 
diagnostic codes.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5313 through 5318 (2009).


The medical evidence thus does not reflect that the Veteran 
exhibited associated objective neurological abnormalities as 
would require separate, compensable evaluations during this 
time.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 
(1). 

The evidence shows that the Veteran was restricted from work 
for one day in 2005, two weeks in 2006, and one week in 2007.  
In addition, the records show he was placed on light duty at 
work from 1992 through 2007.  However, the medical evidence 
does not show that the Veteran experienced incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
prescribed by a physician lasting four weeks or greater 
during any 12 month period during this time period.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Summary

The Veteran contends that his low back disability is worse 
than originally evaluated and has offered his statements and 
testimony.  The Board has, by this decision, recognized that 
his disability warranted compensable evaluations throughout 
the time period under appeal, and has granted a 20 percent 
evaluation from November 19, 2001 to May 28, 2002, a 10 
percent evaluation from May 28, 2002 to October 31, 2005, and 
a 20 percent evaluation from October 31, 2005 to April 10, 
2008.  However, as a layperson, lacking in medical training 
and expertise, the Veteran's statements are not competent to 
establish the extent of his low back disability and his 
statements are therefore of limited value that are outweighed 
by the findings provided in VA and private medical treatment 
records, VA examination reports, and by the medical 
professionals who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

In evaluating the Veteran's service-connected low back 
disability, the Board considered the disabling effects of 
pain indicated in the above discussions.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Complaints of pain, and 
observations of pain and painful motion were considered in 
the level of impairment and loss of function attributed to 
his low back.  Pain and painful motion resulted in no further 
loss of function or loss of motion of the back greater than 
that assigned by the disability ratings herein.

Consideration has been made as to whether the Veteran 
exhibited any neurological symptoms that could warrant higher 
or separate, compensable evaluations under either the old or 
the new regulations.  It is noted that in October 2006, the 
Veteran reported pain radiating into his left leg and 
exhibited weakness in hip abduction and extension.  However, 
as described in the section above, these findings were slight 
(4+ of 5) and were not confirmed by neurological consult in 
May 2007.  Prior to this, VA treatment records consistently 
documented normal sensation and strength.  Notwithstanding, 
the Veteran's report of left leg radiculopathy and findings 
of slight weakness, alone, was not sufficient to warrant an 
evaluation greater than 40 percent under the old criteria 
which contemplated radiculopathy as part of the neurological 
findings in the criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 26, 2003).  Nor, as explained above, 
did the medical evidence demonstrate that the Veteran 
experienced incapacitating episodes of intervertebral disc 
syndrome requiring bed rest prescribed by a physician lasting 
four weeks or greater during any 12 month period during this 
time period.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Concerning the criteria effective September 26, 2003, 
radiating pain is considered under the General Rating 
Formula.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  As explained above, to the extent that findings of 
slight weakness in hip abduction and extension could be 
separately evaluated, the manifestation of strength measured 
at 4+ of 5, no more than slight in severity, is 
noncompensable under the appropriate diagnostic codes.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5313 through 5318.

The medical evidence thus does not reflect that the Veteran 
exhibited associated objective neurological abnormalities as 
would require separate, compensable evaluations at any time 
after the new criteria became effective.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).   

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the assigned 
ratings herein inadequate.  The veteran's low back disorder 
is evaluated as spine disorder pursuant to 38 C.F.R. § 4.71a, 
the criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the medical evidence establishes that from 
November 19, 2001 to May 27, 2002, the lower spine disability 
approximated no greater than moderate limitation of lumbar 
spine motion and clinical findings of mild disc space 
narrowing but absent findings of listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, loss of 
lateral motion, marked limitation of forward bending, 
narrowing of irregularity of joint space, or abnormal 
mobility of forced motion; no findings of intervertebral disc 
syndrome productive more than moderate recurring attacks; no 
findings of ankylosis or residuals of fracture vertebrae; and 
no neurological findings.  The medical evidence establishes 
that from May 28, 2002 to October 31, 2005, the lower spine 
disability approximated no greater than slight limitation of 
lumbar spine motion and clinical findings of mild disc space 
narrowing but absent findings of listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, loss of 
lateral motion, marked limitation of forward bending, 
narrowing or irregularity of joint space, abnormal mobility 
of forced motion; no findings of intervertebral disc syndrome 
productive of more than mild symptoms; and no neurological 
findings; and from September 23, 2003, no findings of forward 
flexion measured at 60 degrees or less or a combined range of 
120 degrees or less, and no findings of muscle spasm, 
guarding, or localized tenderness resulting in abnormal gait, 
spinal contour; no findings of ankylosis or residuals of 
fracture vertebrae; no findings of intervertebral disc 
syndrome productive of incapacitating episodes with 
prescribed bed rest lasting two weeks or greater in 12 
months; and no neurological findings that may be separately 
evaluated.  The medical evidence demonstrates that from 
November 1, 2005 to April 10, 2008, the lower spine 
disability approximated no greater than moderate limitation 
of lumbar spine motion, or forward flexion greater than 30 
degrees but no greater than 60 degrees; clinical findings of 
mild disc space narrowing but absent findings of listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, loss of lateral motion, marked limitation of forward 
bending, or abnormal mobility of forced motion; no findings 
of ankylosis or residuals of fracture vertebrae; findings of 
unconfirmed degenerative disc disease but not productive of 
more than moderate, recurring attacks, or of incapacitating 
episodes with prescribed bed rest lasting greater than four 
weeks in 12 months; and no neurological findings that warrant 
separate evaluation.  

When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disability ratings assigned herein for his service-
connected low back disorder.  Ratings in excess thereof are 
provided for certain manifestations of the service-connected 
low back disorder but the medical evidence of record did not 
demonstrate that such manifestations were present in this 
case.  The criteria for the disability ratings assigned 
herein more than reasonably describes the veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.

The evidence warrants an initial evaluation for degenerative 
disease of the low back of 20 percent, and no greater, from 
November 19, 2001 to May 28, 2002; of 10 percent, and no 
greater, from May 28, 2002 to October 31, 2005; and of 20 
percent, and no greater, from October 31, 2005 to April 10, 
2008; the preponderance of the evidence is against a grant 
greater than 20 percent for degenerative disease of the low 
back from November 19, 2001 to May 28, 2002; of greater than 
10 percent from May 28, 2002 to October 31, 2005; and of 
greater than 20 percent form October 31, 2005 to April 10, 
2008 and such is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against disability ratings in excess of 
those assigned herein, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a left thumb disorder is 
dismissed.

An initial evaluation of 20 percent, but no greater, for 
degenerative disease of the low back is granted from November 
19, 2001 to May 27, 2002, subject to the laws and regulations 
governing the award of monetary benefits.

An evaluation of 10 percent, but no greater, for degenerative 
disease of the low back is granted from May 28, 2002 to 
October 31, 2005, subject to the laws and regulations 
governing the award of monetary benefits.

An evaluation of 20 percent, but no greater, for degenerative 
disease of the low back is granted from November 1, 2005 to 
April 10, 2008, subject to the laws and regulations governing 
the award of monetary benefits.



	(CONTINUED ON NEXT PAGE)


REMAND

Private and VA medical records in 2008 and 2009 show a 
different picture of the Veteran's low back disability, 
beginning in April 2008, when private medial records confirm 
the diagnosis of degenerative disc disease by a magnetic 
resonance imaging scan.  Thoracic neuritis and spinal 
stenosis are shown by the record beginning in June 2008.  A 
computerized tomography scan dated in November 2008 shows a 
history of possible disc herniation, and VA treatment records 
show possible degenerative disc disease at L5-S1.

While the October 2008 VA examination was conducted prior to 
receipt of some of these records, the examiner noted findings 
of left thigh pain secondary to lumbar spinal stenosis and 
left lumbar radiculopathy.  

Notwithstanding, the October 2008 VA examination does not 
clearly delineate neurological findings sufficient to allow a 
consideration as to whether separate evaluation would be 
warranted.  The examination is therefore inadequate for the 
purposes of evaluating the Veteran's low back disability 
beginning April 10, 2008.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with 
an appropriate VA examination to 
determine the current extent of the 
orthopedic and neurological impairment 
resulting from his service-connected 
lumbar spine disability.  The claims file 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the 
report(s) prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  It must also be determined 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
lumbar spine disability, expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, an opinion must 
be stated as to whether any pain found in 
the lumbar spine could significantly 
limit functional ability during flareups 
or during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
service-connected lumbar spine 
disability, including any noted during 
nerve conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the service-
connected lumbar spine disability.  It 
must also be noted whether the Veteran 
has intervertebral disc syndrome; if so, 
the examiner must state whether the 
Veteran experiences incapacitating 
episodes, as defined by 38 C.F.R. 
§ 4.71a, and the frequency and total 
duration of such episodes over the course 
of the past 12 months.

Finally, the examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the Veteran's 
lumbar spine disability.

If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for a 
rating in excess of 20 percent for his 
service-connected low back disorder, with 
application of all appropriate laws and 
regulations-including analysis under 
both the old and the new criteria-and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, a supplemental statement 
of the case must be issued to the Veteran 
and his represented.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


